  Exhibit 10.14


 
PURCHASE AND SALE AGREEMENT
(DEVELOPED - BULK)
This Purchase and Sale Agreement (“Agreement”) is made between 150 CCM Black
Oak, Ltd. a Texas limited partnership (collectively “Seller” and/or “Developer”,
whether one or more) and Houston LD, LLC (“Buyer”).
 
1. Sale of Property/Lots. Seller agrees to sell and Buyer agrees to purchase,
subject to the terms and conditions of this Agreement, certain property more
particularly described as follows:
 
124 Lots located in the Lakes at Black Oak Subdivision, Magnolia, Montgomery
County, Texas, as more particularly referenced and described on the “Plat”
attached hereto as Exhibit A, and specifically including the Lot Numbers listed
on Exhibit A.
together with all improvements thereon and all appurtenant rights of Seller
including, without limitation, any rights of ingress and egress through the
adjacent streets, roads, infrastructure, alleys and right-of-ways and such other
rights as may be specified in this Agreement (collectively the “Property”, which
may refer also to the lots included therein). Buyer and Seller acknowledge and
understand the location and description of the Property referenced and described
herein, regardless of the sufficiency of any legal description.
 
2. Purchase Price. The Purchase Price for Property shall be $6,175,000.00 and
allocated as follows:
 
50 lf Lot
$44,000
Number of lots: 53
$2,332,000
60 lf Lot
$54,000
Number of lots: 70
$3,780,000
70 lf Lot
 
$63,000
 
Number of lots: 1
 
$63,000
 

The Purchase Price shall be payable as follows:
 
a.
Within two (2) business days of the Effective Date, Buyer shall deliver $50,000
to Texas State Title, attn. Cody Sobieski, Pres. 281-640-7660 (“Escrow Agent”)
as earnest money to be credited toward the Purchase Price at the Closing. In
addition, Buyer shall deliver along with the earnest money the independent
consideration for the inspection period in Paragraph 4 below.
 
b.
Within two (2) business days after the expiration of the Inspection Period,
Buyer shall deliver to the Escrow Agent an additional $100,000 non-refundable
earnest money deposit, which shall be considered earnest money for all purposes
under this Agreement, except that it is non-refundable unless Seller defaults.
 
c.
The remaining balance of the Purchase Price shall be paid in cash or its
equivalent at Closing as specified below, as adjusted for prorations and closing
costs described below, and subject to exceptions contained herein.
 
d.
In addition to the Purchase Price, Buyer agrees to pay $2,500 per lot at Closing
as a “community enhancement fee” which Seller will apply exclusively towards
funding an amenity package on the Property. The current proposed amenity package
is attached on Exhibit B hereto.
 
The Purchase Price to be paid by Buyer for the Property is conditioned upon
Seller’s delivery of the Property in compliance with the terms and conditions of
this Agreement.
 
3. Effective Date. The Effective Date shall be the date when the last one of the
Buyer or Seller executes this Agreement.
 
 
1

 
 
4. Due Diligence Inspection Period. For the independent consideration of $500
paid to the Escrow Agent in accordance with Paragraph 2.a above, Buyer shall
have forty-five (45) days from the Effective Date (“Inspection Period”) in which
the Buyer may perform inspections and non-invasive testing, at its sole expense,
to determine if the Property and lots located therein, in its sole discretion,
is suitable for Buyer’s proposed development, use and business purposes and that
the lots within Property are in compliance with all standards, conditions and
terms hereof and herein. Buyer and its representatives shall have access to the
Property during this Inspection Period and up until Closing. Buyer agrees to
restore the Property substantially to its original condition after completion of
such inspection and testing, which obligation shall survive termination of this
Agreement. Buyer may cancel or terminate this Agreement at any time during the
Inspection Period for any reason by delivering written notice of termination to
Seller prior to the expiration of the Inspection Period and the parties shall be
released from any further rights, obligations, and liabilities hereunder (except
for those which expressly survive termination) and all earnest money on deposit
shall be returned to the Buyer.
 
Buyer shall indemnify, defend, and hold Seller and its employees,
representatives, and agents harmless from and against all claims, liabilities,
liens, costs, fees, and expenses, including, without limitation, court costs,
litigation expenses, and attorneys’ fees, related to or anyway arising from any
of the inspections, tests, or entry on the Property. This obligation to
indemnify and hold harmless shall survive the termination of this Agreement.
 
Within ten (10) days of the Effective Date, Seller agrees to disclose and
provide to Buyer copies of any third party materials that Seller identifies in
its possession that relate to the Property, which may include (but Seller does
not represent that it has all of these materials) a current survey, boundary and
topographical surveys, plats, HOA, restrictive covenants and conditions,
engineering reports by electronic format in PDF, CAD (including but not limited
to .dwg and/or .dgn format) or other media, environmental reports, flood zone
certifications, soils reports, easement agreements, encroachments or
encumbrances, municipal zoning related documents, improvement/management
district information, requirements and fees, mineral leases, oil/gas
wells/lines, property line discrepancies, and homeowners or community
association documents, but Seller is under no obligation to disclose or provide
documents of record in the real property records. Buyer may perform Phase I (but
not Phase II environmental assessments on Property during the Inspection Period
at its own expense.
 
If Buyer does not terminate this Agreement prior to the expiration of the
Inspection Period, then the earnest money deposit shall become non-refundable
(subject only to Seller’s ability to convey clear title and deliver the Property
in compliance with the terms and conditions of this Agreement), and which shall
be applied towards the Purchase Price at closing.
 
5. Title Commitment. Within seven (7) days after the Effective Date, Seller, at
its expense, shall order and deliver to Buyer a title commitment for the
Property in the amount of the Purchase Price from Escrow Agent and obtain a copy
of all documents which constitute exceptions to the title commitment. Buyer
shall give Seller written notice within twenty (20) days following receipt of
the Title Commitment of any condition of title (exceptions or requirements) that
is not satisfactory to Buyer. Seller may, but shall not be obligated, to resolve
such matters; provided, however, that mortgage liens may be resolved at closing.
If Seller is unable or unwilling to resolve such matters before the expiration
of the Inspection Period as defined above, then Buyer may, at Buyer’s sole
option, either (1) accept title subject to the objections raised by Buyer and
such accepted objections shall become Permitted Exceptions (“Permitted
Exceptions”) without any adjustment in the Purchase Price, or (2) terminate this
Agreement prior to the expiration of the Inspection Period pursuant to Paragraph
4 above, whereupon the earnest monies shall be immediately returned to Buyer by
Escrow Agent, or (3) work with Seller, if mutually agreeable, to satisfy
unacceptable matters and postpone the end of the Inspection Period and/or
Closing Date to satisfy these matters. At Closing, Seller shall provide Buyer
with an owner’s policy of title insurance in the amount of the Purchase Price.
Seller shall pay the cost for the basic cost of the owner’s policy of title
insurance, and Buyer shall pay the cost for all endorsements, changes, and
modifications to the owner’s policy of title insurance.
 
6. Closing. Closing shall occur within thirty (30) days after the expiration of
the Inspection Period (“Closing Date”) subject to the Property being delivered
in compliance with all terms herein.
 
7. Title & Deliveries. At or prior to Closing, Seller shall deliver to the
Escrow Agent and/or Buyer the following items for the Property, duly executed
and acknowledged where required:
 
A. Conveyance Deed. A special warranty deed in the form satisfactory to Buyer,
specifically stating all approved exceptions to title, if any, subject but not
limited to, zoning or deed restrictions, easements and encumbrances of record by
either Buyer or Seller, or future assessments if applicable.
 
B. Foreign Person Tax Withholding. Documentation or information required for
compliance with Section 1445 of the Internal Revenue Code.
 
 
2

 
 
C. Additional Documents. Such additional documents as might be reasonably
required by the Buyer, Buyer’s Lender, or the Escrow Agent to consummate the
sale of the Property and convey clear title to the Buyer with all appurtenant
rights.
 
D. Insurance Policy and Costs. Seller will pay the costs of Seller’s counsel,
preparation of any deeds and any bill of sale, deliver and pay the basic costs
for a title insurance policy in an amount equal to the Purchase Price, transfer
taxes for the conveyance, and one half of the escrow or closing fees. Buyer will
pay the cost of Buyer’s counsel, all loan costs required by Buyer’s lender,
including title policy cost in excess of owner’s policy, Buyer’s portion of the
cost of the owner’s policy of title insurance, one half of any escrow or closing
fee, and recording fees for any deeds and mortgage, and any applicable mortgage
tax.
 
E. Tax Prorations. All taxes and assessments (including pending assessments if
the related improvement is substantially completed as of the Closing Date),
whether payable in installments or not, for the year of closing will be prorated
to the Closing Date based on the latest available tax rate and assessment
valuation (with the parties signing a proration agreement as to adjustments when
actual taxes are known).
 
8. Obligations of Seller & Conditions Precedent to Closing. Seller shall
complete and deliver the Property in compliance with all terms and requirements
stated herein, if not already done so. Buyer’s obligation to close on the
Property or any lots within same is subject to and conditioned upon the
compliance and satisfaction, as of the Closing Date, of each of the requirements
described herein and below. Unless specifically stated otherwise, the
satisfaction of these conditions shall be at Seller’s expense. Buyer shall
cooperate with Seller to satisfy these conditions as needed.
 
A. Correctness of Representations and Warranties. Seller represents and warrants
that (i) to its knowledge it holds good and marketable title in fee simple to
the Property, (ii) all closing documents signed by Seller will be valid,
authorized and binding upon Seller, (iii) to its knowledge no outstanding
contracts, fees, debts or liens exist on the Property (except mortgage liens to
be satisfied at closing and other items related to the development of the
Property); and (iv) to Seller’s knowledge there are no leases or third-party
rights/interests on the Property and Seller is in sole possession. These
representations and warranties of Seller shall be evaluated by Buyer during its
title review and the Inspection Period and shall not create any obligations of
Seller or rights of Buyer, outside of those specified in Paragraphs 4 and 5 of
this Agreement.
 
B. Final Plat Recording & 911 Addresses. Finalization and recording of the
proposed plat and Seller’s delivering a copy thereof to Buyer on or before the
Closing Date. The plat shall be deemed finalized after all required governmental
approvals have been obtained, said plat has been duly recorded in the real
property records of the applicable County Clerk’s office, corresponding 911
addresses have been provided by the Seller to the Buyer.
 
C. Covenants, Conditions, and Restrictions (“CC&Rs”). Seller shall draft CC&Rs
for Buyer’s review prior to the expiration of the Inspection Period, and Buyer
shall approve the CC&Rs so long as they are reasonable. If buyer does not
believe that the CC&Rs are reasonable, it shall give Seller written notice
specifying its objections and Seller and Buyer shall attempt to negotiate a
final set of CC&Rs prior to the expiration of the Inspection Period. If Seller
or its affiliate is the declarant and/or governing architectural review
authority under the CC&Rs, then upon Buyer’s submittal from time to time, Seller
shall approve Buyer’s submittals so long as they are in accordance with the
CC&Rs.
 
D. Completion/Compliance. The Property and lots therein have been completed in
full compliance with all terms hereof. All requirements by applicable local,
state and federal governmental authorities will have been met or exceeded for
the Property and each lot therein, including but not limited to, preliminary and
final plat approval, proper construction and availability of fully operational
utilities including roads, water, sanitary sewer, storm, sewer with all
necessary permits and fully compliant (no violations) with all applicable rules,
regulations, and ordinances of applicable authorities, and a written statement
from the engineer of record that building permits are obtainable from the
appropriate governmental agencies for the construction of single-family houses
on the lots. A preliminary and final plat of the development, approved
construction drawings from the municipal authority and an “AS BUILT” survey will
be provided in “PDF” and “CAD” format to the Buyer as they become available.
Each lot pin shall have a flagged wooden lathe to mark the pin location.
Provided that Buyer provides Seller adequate and appropriate utility easements
over and under the Property, as reasonably determined by Seller, Seller will
cause permanent underground electric power and telecommunication facilities
(collectively, the “Permanent Utilities”) to be installed and available to the
perimeter of each lot within the Property within ninety (90) days after Buyer
has poured the slab for a residence on a lot and has given Seller written notice
that Buyer is ready for the Permanent Utilities for the lot. This post-closing
obligation of Seller to provide Permanent Utilities shall expressly survive
Closing for twenty-four (24) months.
 
 
3

 
 
E. Permits and Environmental Concerns. Seller will obtain and complete all
requirements related to Storm Water Pollution Prevention Plans (“SWPPP”) as
required by applicable local, state and federal authorities and maintain the
same during the development of the lots within the Property. Upon Closing,
Seller will deliver to Buyer satisfactory approval from the appropriate
authority/agency regarding storm water quality that all BMP’s are installed and
maintained per the SWPPP. Upon Closing, Seller shall transfer (to the extent
transferrable) the stormwater permit to Buyer and Buyer shall assume all
responsibility for future maintenance and installation and Seller shall be
released from liability thereon. Seller shall have caused all FEMA requirements
to have been met for a home on any lot to be exempted from purchasing flood
insurance and no portion of any house pad site (it being understood that some
portions of some lots are within a flood plain) is to be located in a FEMA
defined flood plain. Seller’s principals have no actual knowledge that the
Property has been or is presently used for handling, storage, manufacturing,
refining, transportation or disposal of “toxic material”, “hazardous
substances”, or “hazardous waste”. If “hazardous wastes”, “hazardous
substances”, or “hazardous material” is located on the Property, as determined
by a Phase I or permitted Phase II environmental assessment obtained by the
Buyer, then Buyer shall have the right to terminate this Agreement during the
Inspection Period pursuant to Paragraph 4 above.
 
F. Trash, Trees, Brush & Debris. The Property is being sold “as-is” and Buyer
shall be responsible for mowing, brush hogging, and removing, clearing, and
disposing of all trees, trash and debris on the Property, except that Seller
will remove any construction debris of which Buyer notifies Seller in writing
prior to the expiration of the Inspection Period.
 
9.  Offsite Water Flow. Seller will deliver the Property at Closing with proper
offsite water flow on and to the Property and which will be managed through the
appropriate infrastructure.
 
10. Subsurface Rock. Prior to expiration of the Inspection Period, Buyer may
terminate this Agreement pursuant to Paragraph 4 above and recover the earnest
money upon the discovery of subsurface rock underlying the Property in any
quantity deemed excessive by the Buyer, unless Seller has remedied the same to
Buyer’s satisfaction.
 
11. Assessments.  So long as Developer is in control under the CC&Rs, Buyer
shall be exempt from paying any and all applicable assessments (but will have to
pay TAP fees and the amenity assessment) in the CC&Rs to the Developer during
the Seller’s period of ownership, including, but not limited to regular and
special assessments. Seller also agrees to exempt bona fide home builders from
assessments in the CC&Rs, during the same time period.
 
12. Notice. All notices will be in writing and served by electronic transmission
to the addresses shown below, until notification of a change of such addresses.
All such notices shall be deemed delivered on the date initiated.
 

For Bu
 
David C. Frye, Manager
 
David.frye@rauschcoleman.com
 
479.455.9090
 
Dana Danvers, Director of Acquisitions
 
Dana.danvers@rauschcoleman.com
 
John Maberry
 
John.maberry@rauschcoleman.com
 
Josh Carson
 
Josh.carson@rauschcoleman.com
 
Julie Bias, Financial Coordinator
 
Julie.bias@rauschcoleman.com
 

 
For Seller:
 
Charley MacKenzie
 
charley@sed.com.sg
 
Daryl Robinson
 
drobinson@newquestcrosswell.com
 
Moe Chan
 
moe@sed.com.sg
 
Shamar O’Bryant
 
shamar@sed.com.sg
 
Frank Heuszel
 
fheuszel@yahoo.com
 
Randy Farber
 
rfarber@jw.com

 
13. Disclosure by Buyer and Seller. One or more individuals representing the
Buyer or Seller may hold real estate licenses from multiple states.
 
 
4

 
 
14. Default. If Seller has performed all of Seller’s obligations and fulfilled
the conditions under this Agreement and, if within five (5) days after the date
specified for Closing, the Buyer fails to make payment as required herein,
through no fault of Seller, then Seller may, as its sole and exclusive remedy,
cancel and terminate this Agreement and keep the earnest money deposit paid by
the Buyer as liquidated damages. If Seller breaches this Agreement or fails to
perform any of Seller’s obligations hereunder, then Buyer may as its sole
remedy, (i) terminate this Agreement and receive a refund of all of the earnest
money, or (ii) seek specific performance of this Agreement pursuant to the
remainder of this Paragraph 14.
 
a.
Buyer may enforce specific performance of Seller’s obligation to execute the
documents required to convey the Property to Buyer but waiving any uncured title
or survey objections or matters and without any offset against, deduction from,
or reduction in the Purchase Price (except for the costs Buyer will incur to
complete the Property in accordance with the terms hereof), and Seller’s
warranty of title in the special warranty deed and the owner policy of title
insurance to be delivered under this Agreement shall be subject to the permitted
title exceptions and all uncured title or survey objections or matters, and
Buyer expressly waives its rights to seek damages if it files a lawsuit for
specific performance.
 
b.
Buyer shall be deemed to have elected to terminate this Agreement under clause
(i) above if Buyer fails to file suit for specific performance in accordance
with Sub-Paragraph a above (against Seller in a court having jurisdiction in the
county and state in which the Property is located, on or before 60 days after
the date upon which closing was to have occurred.
 
15. Binding Effect/Assignment. This Agreement will inure to the benefit of and
bind the respective successors of the parties. Seller may not assign this
Agreement or any obligations hereunder. Buyer may assign this Agreement and any
and all rights and obligations hereunder at any time prior to closing to any
person or entity controlling, controlled by, or under common control with Buyer.
For purposes of this Paragraph a person or entity shall control an entity, if
it, directly or indirectly, holds a majority interest in the entity to be
controlled.
 
16. No Waiver. Failure of either party to exercise any rights under this
Agreement shall not constitute a waiver of any right, nor excuse the other
party’s full performance. No express waiver of any matter shall affect any other
matter under this Agreement. Express waivers are only effective if in writing.
 
17. Brokerage. Buyer represents that it has not contracted with any real estate
broker in connection with the transaction contemplated by this Agreement. Seller
shall be responsible for paying a 4% Broker’s commission based on the Purchase
Price to Dave Ramsey with Home Asset, Inc. Each party shall indemnify and hold
the other party harmless from all claims, losses, liabilities, costs, fees, and
expenses (including, but not limited to, court costs, litigation expenses, and
attorneys’ fees) related to or incurred in connection with any claims for
brokerage commissions arising by, through, or under the indemnifying party.
 
18. Entire Agreement. This document constitutes the entire agreement between the
parties, incorporating all prior agreements, and may only be amended in writing
executed by both parties. The exhibits attached to this Agreement are
incorporated into this Agreement for all purposes.
 
19. Attorney’s Fees. If either party prevails against the other in a legal
action concerning any part of this Agreement, the successful party shall be
entitled to its reasonable attorney’s fees and costs connected with such action,
through appellate and bankruptcy proceedings, in addition to all other recovery
or relief. Costs shall include all deposition costs and expert fees, even if not
used at trial.
 
20. Governing Law. This Agreement shall be governed and enforced in accordance
with the law of the state where the Property is located.
 
21. Time. Buyer and Seller understand that “Time is of the Essence” for this
Agreement.
 
22. ADA Compliant Ramps. Seller shall be responsible for installation of any and
all required ADA sidewalk ramps for sidewalks installed by Seller. Said ramps
shall meet all the ADA Guidelines, Code and Specifications for such ramps.
 
 
5

 
 
23. Special Stipulations.
 
a.
Within 30 days after Closing, Seller shall commence construction of the Black
Oak Community Entry on Black Oak Drive, including the landscaping and amenities
in Paragraph 1. This provision shall expressly survive Closing and remain a
continuing obligation of Seller until complete.
 
b.
During the Inspection Period, Buyer shall propose its signage to Seller for
approval, as to type, size, appearance, and placement. Seller shall not
unreasonably withhold its approval of the signage, so long as the signage meets
all applicable governmental requirements and is limited so as not to clutter the
Property. After approval by Seller, Buyer may place the signage in the agreed
locations prior to closing.
 
c.
Seller’s obligations under this Paragraph 23 and any liabilities therefore shall
survive Closing.
 
d.
The terms of this Agreement shall be kept confidential by both parties, subject
to the remainder of this Paragraph 23.d. Each party may disclose the terms of
this Agreement (including information about the parties) where disclosure is
required by (or advisable to comply with) applicable law or regulation, rule of
stock exchange, governmental agency, or self-regulatory agency, by a court of
competent jurisdiction, or by any other regulatory body, and the terms may be
disclosed to the parties’ respective counselors, attorneys, accountants,
brokers, and other persons with a need to know.
 
24. AS-IS. Subject to the representations and covenants, stated herein to
expressly survive Closing, and the specific provisions of Paragraph 8.D, the
parties intend that the sale of the Property will be made on an “As Is, Where
Is” basis with all faults, in accordance with the terms and provisions of
Exhibit C.
 
25. Statutory Notices. To the extent applicable, Seller gives Buyer the notices
set forth in Exhibit D.
 
SELLER:
 
150 CCM BLACK OAK LP,
a Texas limited partnership
 
By:     150 Black Oak GP, Inc.,
a Texas corporation
Its:      General Partner
 
 
By:      /s/ Charley MacKenzie 
Charley MacKenzie,
Chief Development Officer
 
Date: 7/2/18                                                           
 
BUYER:
 
HOUSTON LD, LLC
 
 
By: /s/ David C. Frye                                                         
David C. Frye,
Manager
 
Date: 7-2-18                                                         

 


 
 

EXHIBIT A 

 
Description and Plat of Property
 
and List of Lots
 
[sedh_ex1014000.jpg]
[sedh_ex1014001.jpg]
 
Purchase and Sale
Agreement                                                                                                                                                                
150 CCM Black Oak, Ltd.
Houston LD,
LLC                                                                       
Exhibit A-
6

 
     

 
 
 

   EXHIBIT B 
                 

Proposed Amenity Package
 
[sedh_ex1014002.jpg]
 
Purchase and Sale
Agreement                                                                                                                                                                
150 CCM Black Oak, Ltd.
Houston LD,
LLC                                                                        
Exhibit B-
7

 
                      


EXHIBIT C 

 
As-Is, Where-Is
 
1.
BUYER ACKNOWLEDGES AND AGREES THAT SELLER AND ITS AGENTS HAVE NOT MADE, DO NOT
MAKE, WILL NOT MAKE AND SPECIFICALLY NEGATE AND DISCLAIM ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS, IMPLIED, OR STATUTORY, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO: (A) THE
NATURE, QUALITY, OR CONDITION OF THE PROPERTY OR ANY PART THEREOF, INCLUDING,
WITHOUT LIMITATION, THE WATER, SOIL, AND GEOLOGY; (B) THE ECONOMIC FEASIBILITY
OF THE PROPERTY OR THE INCOME TO BE DERIVED FROM THE PROPERTY; (C) THE
SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER MAY
CONDUCT THEREON; (D) EXCEPT FOR ANY WARRANTIES OF TITLE CONTAINED IN THE SPECIAL
WARRANTY DEED TO BE DELIVERED BY SELLER AT THE CLOSING, THE NATURE AND EXTENT OF
ANY RIGHT-OF-WAY; (E) THE COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH
ANY LAWS, RULES, ORDINANCES, OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL
AUTHORITY OR BODY, INCLUDING, WITHOUT LIMITATION, THE STATUS OF ANY PERMITS AND
GOVERNMENTAL APPROVAL; (F) THE RENTABILITY, HABITABILITY, MARKETABILITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (G) THE
PRESENCE OF ANY ENDANGERED OR THREATENED SPECIES ON THE PROPERTY, AS WELL AS THE
SUITABILITY OF THE PROPERTY AS HABITAT FOR ANY OF THOSE SPECIES; OR (H) ANY
OTHER MATTER WITH RESPECT TO THE PROPERTY. WITHOUT LIMITING THE FOREGOING,
SELLER AND ITS AGENTS HAVE NOT MADE, DO NOT MAKE, WILL NOT MAKE AND SPECIFICALLY
NEGATE AND DISCLAIM ANY REPRESENTATION OR WARRANTY REGARDING THE PRESENCE OR
ABSENCE OF ANY HAZARDOUS MATERIALS (AS HEREINAFTER DEFINED) ON, UNDER, OR ABOUT
THE PROPERTY OR THE COMPLIANCE OF THE PROPERTY WITH ANY OF THE ENVIRONMENTAL
LAWS (AS HEREINAFTER DEFINED). THE TERM “HAZARDOUS MATERIALS” MEANS ANY
SUBSTANCE, COMPOUND, MATERIAL OR WASTE, WHETHER SOLID, LIQUID OR GASEOUS: (1)
THE PRESENCE OF WHICH REQUIRES INVESTIGATION, MONITORING OR REMEDIATION UNDER
ANY ENVIRONMENTAL LAW (DEFINED BELOW); (2) WHICH IS OR BECOMES DEFINED AS A
“HAZARDOUS SUBSTANCE”, “HAZARDOUS MATERIAL”, “HAZARDOUS WASTE”, “EXTREMELY
HAZARDOUS WASTE”, “SOLID WASTE”, “TOXIC SUBSTANCE”, “CHEMICAL SUBSTANCE”,
“REGULATED SUBSTANCE”, “POLLUTANT”, OR “CONTAMINANT”, OR IS OTHERWISE CLASSIFIED
AS HAZARDOUS OR TOXIC, IN OR PURSUANT TO ANY ENVIRONMENTAL LAW; (3) WHICH IS
EXPLOSIVE, CORROSIVE, FLAMMABLE, RADIOACTIVE, OR OTHERWISE HAZARDOUS AND IS OR
BECOMES REGULATED BY ANY GOVERNMENTAL AUTHORITY, AGENCY, DEPARTMENT, COMMISSION,
BOARD, AGENCY OR INSTRUMENTALITY OF THE UNITED STATES, THE STATE OF TEXAS OR ANY
POLITICAL SUBDIVISION THEREOF; (4) THE PRESENCE OF WHICH ON THE PROPERTY CAUSES
OR THREATENS TO CAUSE A NUISANCE UPON THE PROPERTY OR TO ADJACENT PROPERTIES OR
POSES OR THREATENS TO POSE A HAZARD TO THE HEALTH OR SAFETY OF PERSONS ON OR
ABOUT THE PROPERTY; (5) THAT CONTAINS PETROLEUM HYDROCARBONS, ASBESTOS, RADON,
POLYCHLORINATED BIPHENYLS, UREA FORMALDEHYDE FOAM INSULATION, LEAD, OR MOTOR
FUEL OR OTHER VOLATILE ORGANIC COMPOUNDS; (6) WHICH CAUSES OR POSES A THREAT TO
CAUSE A HAZARD TO THE ENVIRONMENT OR TO THE HEALTH, SAFETY OR WELFARE OF PERSONS
ON OR ABOUT THE PROPERTY, OR (7) WHICH IS A SHARP (E.G. NEEDLE) OR AN
INFECTIOUS, MEDICAL OR RADIOACTIVE WASTE. THE TERM “ENVIRONMENTAL LAWS” MEANS
ANY FEDERAL, STATE OR LOCAL LAW, STATUTE, GUIDANCE OR POLICY STATEMENT,
ORDINANCE, CODE, RULE, REGULATION, LICENSE, AUTHORIZATION, DECISION, ORDER,
INJUNCTION OR DECREE, WHICH PERTAINS TO HEALTH, SAFETY OR THE ENVIRONMENT
(INCLUDING, BUT NOT LIMITED TO, GROUND, AIR, WATER OR NOISE POLLUTION OR
CONTAMINATION, AND UNDERGROUND OR ABOVEGROUND TANKS) AND SHALL INCLUDE WITHOUT
LIMITATION, THE CLEAN WATER ACT, 33 U.S.C. § 1251 ET SEQ.; THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT, 42 U.S.C. § 9601 ET
SEQ.; THE RESOURCE CONSERVATION AND RECOVERY ACT, 42 U.S.C. § 6901 ET SEQ.; THE
TOXIC SUBSTANCE CONTROL ACT, 15 U.S.C. §§ 2601 ET SEQ; THE OCCUPATIONAL HEALTH
AND SAFETY ACT; THE TEXAS WATER CODE; AND THE TEXAS SOLID WASTE DISPOSAL ACT,
TEXAS HEALTH AND SAFETY CODE CHAPTER 361, ALL AS AMENDED.
 
2.
BUYER AGREES THAT IT HAS EXAMINED AND INVESTIGATED THE PROPERTY PRIOR TO
EXECUTION HEREOF OR THAT IT WILL INVESTIGATE THE PROPERTY PRIOR TO THE
EXPIRATION OF THE INSPECTION PERIOD AND THAT IN PURCHASING THE PROPERTY BUYER
WILL RELY SOLELY UPON ITS INDEPENDENT EXAMINATION, STUDY, INSPECTION AND
KNOWLEDGE OF THE PROPERTY, AND BUYER IS RELYING SOLELY UPON ITS OWN EXAMINATION,
STUDY, INSPECTION, AND KNOWLEDGE OF THE PROPERTY AND BUYER’S DETERMINATION OF
THE VALUE OF THE PROPERTY AND USES TO WHICH THE PROPERTY MAY BE PUT, AND NOT ON
ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER.
 
3.
BUYER AGREES TO PAY FOR AND HAS MADE OR CAUSED TO BE MADE (OR WILL MAKE OR CAUSE
TO BE MADE) ALL INSPECTIONS, INVESTIGATIONS AND ANALYSES NECESSARY OR
APPROPRIATE FOR THE PURPOSE OF DETERMINING COMPLIANCE OR NON-COMPLIANCE BY THE
PROPERTY WITH ALL BUILDING, HEALTH, ENVIRONMENTAL, ZONING AND LAND USE LAWS,
ORDINANCES, RULES AND REGULATIONS, AND SELLER MAKES NO REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, CONCERNING THE PROPERTY’S COMPLIANCE WITH SUCH
BUILDING, HEALTH, ENVIRONMENTAL, ZONING AND LAND USE LAWS, ORDINANCES, RULES AND
REGULATIONS.
 
8

 
 
4.
BUYER FURTHER ACKNOWLEDGES THAT THE INFORMATION, IF ANY, PROVIDED AND TO BE
PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND
SELLER (A) HAS NOT MADE AND WILL NOT BE OBLIGATED TO MAKE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND (B) DOES NOT MAKE ANY
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. BUYER
ACKNOWLEDGES AND AGREES THAT ALL MATERIALS, DATA AND INFORMATION DELIVERED AT
ANY TIME BY SELLER TO BUYER IN CONNECTION WITH THE TRANSACTION CONTEMPLATED
HEREBY ARE PROVIDED TO BUYER AS A CONVENIENCE ONLY AND THAT ANY RELIANCE ON OR
USE OF SUCH MATERIALS, DATA OR INFORMATION BY BUYER SHALL BE AT THE SOLE RISK OF
BUYER. BUYER ACKNOWLEDGES AND AGREES THAT IT WILL CONDUCT ITS OWN VERIFICATION
OF THE INFORMATION, EITHER INDEPENDENTLY OR THROUGH AGENTS OF BUYER’S CHOOSING.
NEITHER SELLER, NOR ITS AGENTS, NOR THE PERSON OR ENTITY WHICH PREPARED ANY
REPORT OR REPORTS DELIVERED BY SELLER TO BUYER SHALL HAVE ANY LIABILITY TO BUYER
FOR ANY INACCURACY IN OR OMISSION FROM ANY SUCH REPORTS.
 
5.
BUYER RELEASES, ACQUITS AND FOREVER DISCHARGES SELLER FROM, AND WAIVES, ANY AND
ALL LIABILITIES, CLAIMS, CAUSES OF ACTION, DAMAGES, AND OTHER RELIEF, WHETHER AT
LAW OR IN EQUITY AND WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE,
AND WHETHER PAST, PRESENT, OR FUTURE, IN CONNECTION WITH, AS A RESULT OF OR
OTHERWISE WITH REGARD TO THE CONDITION OF THE PROPERTY, INCLUDING BUT NOT
LIMITED TO ITS ENVIRONMENTAL CONDITION. THIS GENERAL RELEASE SHALL BE
APPLICABLE, WITHOUT LIMITATION, TO ANY AND ALL LIABILITIES, CLAIMS, CAUSES OF
ACTION, DAMAGES AND OTHER RELIEF UNDER ANY OF THE ENVIRONMENTAL LAWS.
 
6.
THE OCCURRENCE OF A CLOSING SHALL CONSTITUTE AN ACKNOWLEDGMENT BY BUYER THAT THE
PROPERTY WAS ACCEPTED WITHOUT REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED
(EXCEPT FOR THE SPECIAL WARRANTIES OF TITLE SET FORTH IN THE SPECIAL WARRANTY
DEED), AND OTHERWISE IN AN “AS IS”, “WHERE IS”, AND “WITH ALL FAULTS” CONDITION.
THE PROVISIONS OF THIS EXHIBIT SHALL SURVIVE CLOSING.
 
 
Purchase and Sale
Agreement                                                                                                                                                                
150 CCM Black Oak, Ltd.
Houston LD,
LLC                                                                       
Exhibit C-
9

 
                      


EXHIBIT D

 
Statutory Notices
 
1.
Abstract or Title Policy. Buyer should have an abstract covering the Property
examined by an attorney of Buyer’s selection, or Buyer should be furnished with
or obtain a title policy.
 
2.
Notice Regarding Possible Liability for Additional Taxes (§5.010 Texas Property
Code). If the Property is vacant land, then pursuant to Section 5.010 of the
Texas Property Code Seller notifies Buyer: “If for the current ad valorem tax
year the taxable value of the land that is the subject of this Agreement is
determined by a special appraisal method that allows for appraisal of the land
at less than its market value, the person to whom the land is transferred may
not be allowed to qualify the land for that special appraisal in a subsequent
tax year and the land may then be appraised at its full market value. In
addition, the transfer of the land or a subsequent change in the use of the land
may result in the imposition of an additional tax plus interest as a penalty for
the transfer or the change in the use of the land. The taxable value of the land
and the applicable method of appraisal for the current tax year is public
information and may be obtained from the tax appraisal district established for
the county in which the land is located.”
 
3.
Notice Regarding Possible Annexation (§5.011 Texas Property Code). If the
Property is located outside the limits of a municipality, the Property may now
or later be included in the extra-territorial jurisdiction (“ETJ”) of a
municipality and may now or later be subject to annexation by the municipality.
Each municipality maintains a map that depicts its boundaries and ETJ. To
determine if the Property is located within a municipality’s ETJ or is likely to
be located within a municipality’s ETJ, Buyer should contact all municipalities
located in the general proximity of the Property for further information.
 
4.
Notice of Water Level Fluctuations (§5.019 Texas Property Code). If the Property
adjoins an impoundment of water, including a reservoir or lake, constructed and
maintained under Chapter 11 of the Texas Water Code, that has a storage capacity
of at least 5,000 acre-feet at the impoundment’s normal operating level, then
pursuant to Section 5.019 of the Texas Property Code Seller notifies Buyer: “The
water level of the impoundment of water adjoining the Property fluctuates for
various reasons, including as a result of: (1) an entity lawfully exercising its
right to use the water stored in the impoundment; or (2) drought or flood
conditions.”
 
5.
Notice of Private Transfer Fee (§5.205 Texas Property Code). If the Property is
subject to a private transfer fee, then pursuant to Section 5.205 of the Texas
Property Code Seller notifies Buyer that the private transfer fee obligation may
be governed by Chapter 5, Subchapter G of the Texas Property Code.
 
6.
Notice Required by §13.257 of the Texas Water Code Regarding Certificated Water
or Sewer Service. Pursuant to Section 13.257 of the Texas Water Code Seller
notifies Buyer: “The real property, described below, that you are about to
purchase may be located in a certificated water or sewer service area, which is
authorized by law to provide water or sewer service to the properties in the
certificated area. If your property is located in a certificated area there may
be special costs or charges that you will be required to pay before you can
receive water or sewer service. There may be a period required to construct
lines or other facilities necessary to provide water or sewer service to your
property. You are advised to determine if the Property is in a certificated area
and contact the utility service provider to determine the cost that you will be
required to pay and the period, if any, that is required to provide water or
sewer service to your property. The undersigned Buyer hereby acknowledges
receipt of the foregoing notice at or before the execution of a binding
Agreement for the purchase of the real property described in the notice or at
closing of purchase of the real property.” The real property referred to in this
notice is the Property defined in this Agreement.
 
7.
Notice Regarding Taxing Districts (§49.452 Texas Water Code). If the Property is
located in a district created under Title 4 of the Texas Water Code (currently
Chapters 49 through 68) or by a special act of the legislature, that is
providing or proposing to provide water, sanitary sewer, drainage, or flood
control or protection facilities or services, or any of these facilities or
services that have been financed or are proposed to be financed with bonds of
the district payable in whole or part from taxes of the district, or by
imposition of a standby fee, if any, then pursuant to Section 49.452 of the
Texas Water Code Seller gives Buyer the notice in the attached Exhibit E, which
is incorporated into this Agreement for all purposes.
 
8.
Notice of Obligation to Pay Public Improvement District Assessment (§5.014 Texas
Property Code). If the Property is located in a public improvement district
established under Subchapter A, Chapter 372, Local Government Code, or Chapter
382, Local Government Code, and consists of not more than one dwelling unit,
then pursuant to Section 5.014 of the Texas Property Code Seller notifies Buyer
that as a Buyer of the Property you are obligated to pay an assessment to a
municipality or county for an improvement project undertaken by a public
improvement district under Subchapter A, Chapter 372, Local Government Code, or
Chapter 382, Local Government Code. The assessment may be due annually or in
periodic installments. More information concerning the amount of the assessment
and the due dates of that assessment may be obtained from the municipality or
county levying the assessment. The amount of the assessments is subject to
change. Your failure to pay the assessments could result in a lien on and the
foreclosure of your property.
 
 
Purchase and Sale
Agreement                                                                                                                                                                
150 CCM Black Oak, Ltd.
Houston LD,
LLC                                                                       
Exhibit D-
10

 
                     

 EXHIBIT E 
 

Notice of Utility or Other Statutorily Created District
 
(§49.452 and § 54.812 Texas Water Code)
 
NOTICE TO BUYER OF REAL ESTATE
SITUATED IN
HARRIS COUNTY IMPROVEMENT DISTRICT NO. 17
 
The real property, described below, which you are about to purchase is located
Harris County Improvement District No. 17 (the “District”). The District has
taxing authority separate from any other taxing authority, and may, subject to
voter approval, issue an unlimited amount of bonds and levy an unlimited rate of
tax in payment of such bonds. As of this date, the rate of taxes levied by the
District on real property located in the District is $1.25 on each $100 of
assessed valuation. The total amount of bonds, excluding refunding bonds and any
bonds or any portion of bonds issued that are payable solely from revenues
received or expected to be received under a contract with a governmental entity,
approved by the voters and that has been or may be issued, at this date, is
$200,000,000 for water, sewage and drainage purposes, $670,000,000 for roads,
and $80,000,000 for parks and recreational facilities, and the aggregate initial
principal amount of all bonds issued for one or more of the specified facilities
of the District and payable in whole or in part from property taxes is $-0-.
 
The District also has the authority to adopt and impose a standby fee on
property in the District that has water, sanitary sewer, or drainage facilities
and services available but not connected and which does not have a house,
building or other improvement located thereon and does not substantially utilize
the utility capacity available to the property. The District may exercise the
authority without holding an election on the matter. As of this date, the most
recent amount of the standby fee is $-0-. An unpaid standby fee is a personal
obligation of the person that owned the property at the time of imposition and
is secured by a lien on the property. Any person may request a certificate from
the District stating the amount, if any, of unpaid standby fees on a tract of
property in the District.
 
The District has the authority to levy an assessment on property within the
District. The District may exercise this authority without holding an election
the matter. As of this date, the amount of the assessment is $-0- per $100
valuation for real property and improvements thereon. The District is located in
whole or in part within the extra-territorial jurisdiction of the Cities of
Houston and Tomball. By law, a district located in the extraterritorial
jurisdiction of a municipality may be annexed without the consent of a district
or the voters in the District. When a district is annexed, it is dissolved.
 
The purpose of this District is to provide water, sewer, drainage or flood
control facilities, roads, services, and park and recreation facilities within
the District through the issuance of bonds payable in whole or in part from
property taxes. The cost of these utility facilities is not included in the
purchase price of your property, and these utility facilities are owned or to be
owned by the District.
 
See the legal description of the Property in the contract to which this notice
is attached.
Buyer is advised that the information shown on this form is subject to change by
the district at any time. The district routinely establishes tax rates during
the months of September through December of each year, effective for the year in
which the tax rates are approved by the district. Buyer is advised to contact
the district to determine the status of any current or proposed changes to the
information shown on this form.
 
The Buyer hereby acknowledges receipt of the foregoing notice at or prior to
execution of a binding contract for the purchase of the real property described
in such notice or at closing of purchase of the real property.
 

07/02/2018

By:  
/s/ Charley MacKenzie

 
Date  
 
Signature of Seller

 

 
The undersigned Buyer hereby acknowledges receipt of the foregoing at or prior
to execution of a binding contract for the purchase of the real property
described in such notice or at closing of purchase of the real property.
 
 

07/02/2018

By:  
/s/ David C. Frye

 
Date 
 
Signature of Buyer

 


                                                                                                                                    

150 CCM Black Oak, Ltd.
Houston LD,
LLC                                                                        
Exhibit E-
11

 
 